 
OFFER LETTER
 
September 21, 2011


Richard C. Gibson
3802 East Highland
Phoenix, AZ 85018


Dear Richard:


On behalf of Iveda Solutions, Inc., (the “Company”), I am pleased to confirm our
verbal offer of employment to you for the position of Senior Vice President of
Global Sales reporting to me. This letter sets out the terms of your employment
with the Company, which will start on October 24, 2011.


If you decide to join us, your initial base gross salary will be $6,666.67 per
month ($80,000 per year) plus commission, less applicable tax and other
withholdings, paid in accordance with the Company’s normal payroll
procedures.  The Company may make future salary adjustments, if any, in its sole
and exclusive discretion. You will also be eligible to participate in various
Company fringe benefit plans, including group health insurance, 401(k), vacation
program, bonus plan participation, if applicable or once available. The Company
reserves the right to change or eliminate these benefits on a prospective basis
at any time.


You will be eligible to accrue up to 15 days of paid time off (vacation and
sick) per year, subject to the Company’s PTO Policies and Procedures. Subject to
the approval of the Company’s Board of Directors at the next board meeting, you
will be granted an option to purchase 100,000 shares of Company common stock
under the Company’s employee incentive stock option plan at an exercise price
equal to the fair market value of that stock on your option grant date.  Your
option will vest 25% upon grant, and the rest over three years (25% each
subsequent year of employment), and will be subject to the terms and conditions
of the Company’s stock option plan and standard form of stock option agreement,
which you will be required to sign as a condition of receiving the option.


If you accept our offer, your employment with the Company is “at will,” which
means your employment is not for any specific period of time and can be
terminated by you at any time for any reason. Similarly, the Company may
terminate the employment relationship at any time, with or without cause or
advance notice.  In addition, the Company reserves the right to modify your
position or duties to meet business needs and to use discretion in deciding upon
appropriate discipline.  Any change to the at-will employment relationship must
be by a specific written agreement signed by the Company’s Board of Directors
and you.


As a condition of your employment, you will be required to sign the Company’s
standard Employee Innovations and Proprietary Rights Assignment Agreement, and
to provide the Company with documents establishing your identity and right to
work in the United States.  You must provide these documents to the Company
within three days after your employment start date.
 
 
 

--------------------------------------------------------------------------------

 
 
IF APPLICABLE:  In the event of any dispute or claim solely related to or
arising out the termination of your employment relationship with the Company for
any reason (including, but not limited to, any claims of breach of contract,
wrongful termination or age, sex, race, national origin, disability or other
discrimination or harassment), you agree that such disputes will be fully,
finally and exclusively resolved by binding arbitration conducted by the
American Arbitration Association in King County, Washington.  You and the
Company hereby waive your right to have claims or disputes related to the
termination of your employment relationship with Company tried by a judge or
jury.  You acknowledge and agree that you have had an opportunity to consult
with your attorney with respect to the waiver of such right.  You and the
Company acknowledge and agree that this arbitration clause shall not apply to
any claims by Company or you arising out of or related to proprietary and
intellectual property rights.


This letter, the 2011 Sales Incentive Plan, the Employee Innovations and
Proprietary Rights Assignment Agreement, and stock option agreement referenced
above, contain the entire agreement between the Company and you regarding the
terms and conditions of your employment, and supersede all prior or
contemporaneous agreements, understandings, negotiations or representations
between the Company and you.


This offer will remain open until September 30, 2011.  To indicate your
acceptance of the Company’s offer, please sign and date this letter on the
spaces provided below and return it to me no later than, September 30, 2011. We
look forward to having you join us in full capacity.  If you have any questions,
please feel free to call me at 480-307-8700.
 

 
Sincerely,
 
IVEDA SOLUTIONS, INC.
         
 
By:
/s/ David Ly
     
David Ly
      President & CEO          

 
 
I agree to and accept employment with the Company on the terms and conditions
set forth in this agreement.



           Date:   September 28
, 2011 
  Signature:
/s/ Richard C. Gibson
 
 
   
Richard C. Gibson
 
 
   
 
 

 
 
 
 

--------------------------------------------------------------------------------

 
                                                        